Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: "a controller configured to ..." in claim 5. Dependent claims 6, 7, 8, 18, and 19 also do not add sufficient structure to overcome being interpreted under 35 U.S.C. 112(f).
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonwick (US 20150205670 A1) in view of Klien(US 20160011815 A1) and Ojalvo (US 20160034341 A1).
Regarding claim 1, Bonwick teaches, 
	A method, implemented by a storage device comprising a plurality of stripes, wherein the method comprises:  
determining stripe units in the plurality of stripes not requiring garbage collection(Fig. 10A, par 86 “Specifically, referring to FIG. 10A, RAID Stripe RS_0 is a live RAID stripe includes live data blocks D0, D2, and D3.”, D0,D2,D3 are “live data blocks”) and stripe units in the plurality of stripes requiring garbage collection(Fig. 10A, par 86 “Specifically, referring to FIG. 10A, RAID Stripe RS_0 is a live RAID stripe includes live data blocks D0, D2, and D3.”, strip unit D1 of strip RS_0 is the only non-live data block in strip RS_0. );  
	computing parity data of data in the stripe units in the plurality of stripes not requiring garbage collection(fig 9B:Step 934 ”Calculate parity value(s) for new RAID stripe using data blocks”; par 81 “In Step 934, a new parity value(s) is calculated for the parity block(s) using the data blocks associated with the new RAID stripe.”); 
	storing the parity data into an first idle stripe unit(fig 9B:Step 936; par 81 “In Step 936, the data blocks and the parity block(s) (which include the parity value(s)) are written as a RAID stripe in the storage array in accordance with the RAID stripe geometry determined in Step 932.”); 
	recording the first idle stripe unit and the stripe units in the plurality of stripes not requiring garbage collection, in a new stripe in the storage device(fig 9B:Step 936; par 81 “In Step 936, the data blocks and the parity block(s) (which include the parity value(s)) are written as a RAID stripe in the storage array in accordance with the RAID stripe geometry determined in Step 932.”) without copying the data of the stripe units not requiring garbage collection(par 56 “In one embodiment of the invention, instead of creating a copy of the RAID stripe, the data from the RAID stripe is obtained and a new RAID stripe is generated by (i) dividing the data in to new data blocks, (ii) calculating a new parity value(s) based on (i) and creating parity blocks using the parity values; (iii) storing the data blocks and the parity value as a RAID stripe in the storage array in accordance with the RAID stripe geometry of the RAID stripe identified in Step 700.”); and 
	reclaiming the RAID stripes that have zero or more dead data blocks in the plurality of stripes requiring garbage collection(fig 4; par 43 “In general, garbage collection operations include (i) identifying live RAID stripes that have zero or more dead data blocks, (ii) generating new RAID stripes using only live data blocks from RAID stripe identified in (i), (iii) writing the new RAID stripes to available locations in the storage array, and (iv) erasing or otherwise reclaiming all locations in the storage array that include dead RAID stripes or RAID stripes identified in (i).”).
However, although Bonwick teaches not copying stripe units, Bonwick does not specifically teach not migrating the data of the stripe units not requiring garbage collection.
On the other hand, Ojalvo teaches 
	A method, implemented by a storage device comprising a plurality of stripes, wherein the method comprises:  
determining stripe units in the plurality of stripes which are good and stripe units in the plurality of stripes which are bad (fig 4:102; par 51 “At a decision step 102, memory controller 32 checks whether there are bad blocks in the assigned RAID stripes.”);  
computing parity data of data in the stripe units(par 41 “When using stripes, system 20 accumulates N-1 pages of incoming data and then calculates the redundancy information for the N-1 pages. Then, system 20 stores the N-1 pages in N-1 respective blocks of a stripe, and the redundancy information in the Nth block of the stripe, denoted a parity block in this example.”); 
recording the first idle stripe unit and the stripe units in the plurality of stripes not requiring garbage collection, in a new stripe in the storage device without migrating the data of the stripe units not requiring garbage collection(par 52 “Otherwise, at a bad blocks exclusion step 106, in case memory controller 32 detects one or more bad blocks in a given stripe of a memory device 28, the memory controller excludes these bad blocks from their respective stripe and redefines the given stripe as a short stripe. Subsequently, at a data assignment step 108, memory controller 32 assigns data for RAID scheme storage in the given short stripe.”); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bonwick to incorporate the redefining of stripe geometry of Ojalvo.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Bonwick-- a need for a solution for the issue of how to define live stripe data block locations(Bonwick par 34 “Using this information, the storage controller (or another component in the system) may determine the location of the data blocks in the storage array for the live stripe (200) and dead stripe (202). The stripe geometry may include additional information (e.g., data block locations) and/or information specified in a different manner without departing from the invention.”) -- with Ojalvo providing a known method to solve a similar problem. Ojalvo provides “In other embodiments, the redundant storage scheme is defined over a first number of the memory blocks, and the processor is configured to store the data of the identified type in the orphan blocks in a modified redundant data storage scheme, which is defined over a second number of the memory blocks, smaller than the first number.”(Ojalvo par 11)
 

On the other hand, Klien teaches 
	A method, implemented by a storage device comprising a plurality of stripes, wherein the method comprises:  
determining blocks not requiring garbage collection and stripe units in the plurality of blocks requiring garbage collection(fig 4; par 31 “FIG. 4 schematically represents flash blocks 442, 444 and 446 (for example, of the flash media 260 of FIG. 2) arranged in a single pool 430, and each block 442, 444 and 446 having a corresponding erase count 451, 455 or 457, and a dirty level mark 452, 454, or 456 ( denoted the number of dirty pages in the block 442, 444 or 446). According to a nonlimiting embodiment of the invention, a garbage collection process 400 can be performed on the blocks 442, 444 and 446 in the background to erase dirty blocks or merge blocks with high levels of dirty data.”);   
	merging the data of the blocks requiring garbage collection(fig 4; par 31 “Also according to a nonlimiting embodiment of the invention, following a request for one or more free blocks for a volume ( and, therefore, requiring a particular data type and service level), one or more blocks 410 can be selected as candidates for merger and erase according to their dirty level, erase count and data type 420 associated with a service level consistent with the volume, for example, the log, TempDB, DB or index data of FIG. 2.”); and 
reclaiming the stripe units in the plurality of stripes requiring garbage collection(fig 4; par 31 “According to a nonlimiting embodiment of the invention, a garbage collection process 400 can be performed on the blocks 442, 444 and 446 in the background to erase dirty blocks . 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bonwick and Ojalvo to incorporate the garbage collection block reclamation procedure of Klien.  One of ordinary skill in the art would have been motivated to remedy the shortcoming of Bonwick and Ojalvo -- a need for a solution for the issue of how to manage threshold requirements for garbage collection levels of stripes -- with Klien providing a known method to solve a similar problem. Klien “provides methods for providing non-volatile solid-state mass storage media with different service levels for different types of data associated with different applications, and in doing so provides the opportunity for promoting more optimal usage of the storage media.”(Klien par 13)

Regarding claim 2, Bonwick, Ojalvo, and Klien teaches,
The method of claim 1, 
Bonwick further teaches
further comprising migrating valid data in at least one of the stripe units in the plurality of stripes requiring garbage collection to a second idle stripe in the storage device(fig 9A step 910; par 72 "In Step 910, when there is no space available to store the selected data block in the new RAID stripe, a new RAID stripe is created. In one embodiment of the invention, at the time the new RAID stripe is created, the RAID stripe does not include any data blocks or parity blocks.").

Regarding claim 3, Bonwick, Ojalvo, and Klien teaches, 
The method of claim 1, 
Bonwick further teaches
wherein the new stripe is a stripe generated based on a redundant array of independent disks (RAID) technology(par 2 ”performing a modified garbage collection operation, wherein the modified garbage collection operation comprises: identifying a live RAID stripe in the persistent storage, wherein the live RAID stripe comprises second data blocks and a second parity block; writing a new RAID stripe to a new location in the persistent storage, wherein the new RAID stripe comprises a third parity block and third data blocks, wherein at least one of the third data blocks stores a copy of a portion of data from the live RAID stripe, wherein the third parity block is stored on the target SD, and wherein none of the third data blocks is stored on the target SD;”). 

Regarding claim 4, Bonwick, Ojalvo, and Klien, teaches 
the storage device of claim 5, 
Bonwick further teaches, 
wherein the new stripe is a stripe generated based on an erasure coding (EC) technology. (par 30 “For example, if the RAID stripe is generated in accordance with RAID-5, then the RAID stripe may include four data blocks and one parity block. In another example, if the RAID stripe is generated in accordance with RAID-6, then the RAID stripe may include four data blocks and two parity blocks (e.g., a parity block with a P parity value and a second parity 

Regarding claims 5, 6, 7, and 8, they are the storage device claims corresponding to the method claims 1, 2, 3, and 4. They are rejected for the same reasons.
Regarding claims 9, 10, 11, and 12, they are medium claims corresponding to the method claims 1, 2, 3, and 4. They are rejected for the same reasons.

Regarding claim 18, Bonwick, Ojalvo, and Klien teaches, 
The storage device of claim 5, 
Bonwick further teaches
wherein each of the stripe units in the plurality of stripes not requiring garbage collection are considered alive(fig 9A:step 906; par 70 “In Step 906, a determination is made about whether the selected data block is live. If the selected data block is live, the process proceeds to Step 908; otherwise, the process proceeds to Step 922.”)).
However, Bonwick does not specifically teach what the selection criteria for what is considered alive is.
On the other hand, Klien teaches 
wherein each of the stripe units in the plurality of stripe units not requiring garbage collection comprises an amount of invalid data below a first threshold(Klien fig 6:631; par 34 "According to a nonlimiting embodiment of the invention, if the number of available blocks for the log volume 252 (i.e., free blocks with low erase counts) is below a threshold 622 and the number of partially dirty blocks is above a second threshold 631, the garbage collection process starts merging blocks from the log volume 252, and preferred candidates for merging are blocks with the highest dirty levels 661 and 662 within the log volume 252. ").
 
Regarding claim 19, Bonwick, Ojalvo, and Klien teaches, 
The storage device of claim 18, 
Klien teaches,
wherein each of the stripe units in the plurality of stripes requiring garbage collection comprises an amount of invalid data above the first threshold(Klien fig 6:631; par 34 "According to a nonlimiting embodiment of the invention, if the number of available blocks for the log volume 252 (i.e., free blocks with low erase counts) is below a threshold 622 and the number of partially dirty blocks is above a second threshold 631, the garbage collection process starts merging blocks from the log volume 252, and preferred candidates for merging are blocks with the highest dirty levels 661 and 662 within the log volume 252. ").

Response to Arguments
Applicant’s arguments, see remarks page 8-11, filed 12/02/2020, with respect to the rejection(s) of claim(s) 1,5,9 under 35 U.S.C. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 .

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170139768 A1- Camp - teaches another way of handling both valid and invalid data in memory regions
US 20170177235 A1– Nishikubo - teaches another way of handling both valid and invalid data in memory regions.
US 9158670 B1 – Kang – describes thresholds for garbage collection.
US 20140181432 A1 – Horn – migrates data for garbage collection, also uses thresholds.
US 20190042405 A1 – Boyle – migrates data during garbage collection, uses shingled magnetic disks 
US 20160117112 A1 – Tomlin – uses TRIM, which marks unused parts of blocks in SSDs for later use.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113